Thompson, J.
(dissenting). — I am unable to concur in this opinion. Elevators in large buildings, operated either by steam or hydraulic power, designed to carry persons or freight between the lower and higher floors,, have come into such common use that the courts may well take judicial notice of their physical characteristics. So many accidents have been caused to persons .on these^ machines, .either owing to their defective construction,, their non-repair or their defective operation, that those who are appointed to administer justice cannot refrain from taking notice of their dangerous character. We have had several recent cases before us on appeal growing out of the injuries to persons by these contrivances. This is the second case of this kind which has come before us on the present call of our docket, in both of which the primary cause of the injury was the indiscretion of the boy who operated the elevator. We must also take judicial notice of the fact, that young boys act inconsiderately and from impulse, and that they are-apt to get very careless.
Such being the dangerous character of these-machines, and such being the well-known tendencies of young boys, I am prepared to say that to put a boy of' twelve years old in charge of such a machine in a retail store, where other young boys are employed whose duty required them to go up and down on the machine, is evidence of negligence to goto a jury, as a mere conclusion of law. I want to make it clear that I have no doubt whatever on this point, and that I regard the proposition as a very important one, and one which intimately, concerns the public safety, and especially the safety of children.
*408Upon the point that there was no evidence tending to show that the defendant knew of the age of the boy, it may be said that the evidence shows that this boy was employed by the defendant to run this elevator nearly a year before this accident happened, that is when about eleven years' of age. A grosser piece of carelessness, and a grosser disregard of the safety of the public and of its own employes, I could scarcely imagine than to put a boy of such tender years in the management of such a dangerous machine. The defend-ant’s manager would presumptively take notice of the tender years and consequent want of discretion of the lad from his physical appearance; and if he did not know his age, it was his duty to know it, and, where there is a duty to know, negligent ignorance is the same in law as actual knowledge.
Nor am I able to concur with the opinion on the other point. It was the duty of the boy in charge of the elevator not only not to allow a passenger, and especially a passenger who was but ten years of age, to raise the gate while in motion, but it was his duty to exert himself to prevent him from doing it. Instead of this the plaintiff’s evidence tends to show he requested the plaintiff’s son in this case to do it. The plaintiff’s son, in endeavoring to comply with this request, slipped his foot accidentally, so that it got between the floor of the elevator and one of the floors of the building. I do not see how it can be reasoned that a jury would not be warranted in inferring that this request was the proximate cause of the accident. The very act of attempting to raise the door of the elevator, while it was in motion, manifestly put the whole body of the plaintiff’s son in a position of great peril. That he escaped with the mere laceration of his leg and foot, was exceedingly fortunate to him. If the request had not been made, and if he had not endeavored, through his own childlike indiscretion to comply with it, there is no reason *409founded in the evidence, to suppose that he would have been hurt at all. The jury were, therefore, clearly authorized to say that it was the proximate cause of the injury.
As I see no error in the record, I am of opinion that the judgment should be affirmed.